Citation Nr: 1541493	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-09 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.

3.  Entitlement to a rating in excess of 10 percent for right upper extremity peripheral neuropathy.

4.  Entitlement to a rating in excess of 10 percent for left upper extremity peripheral neuropathy.

5.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy.

6.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran is represented by:  Agnes S. Wladyka, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

The appeal comes before the Board of Veterans' Appeals (Board) from May 2011 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Thoracic Spine

Pursuant to his claim of entitlement to service connection for a thoracic spine disability, the Veteran was not provided a VA examination.  In order to satisfy its duty to assist, VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the evidence of record includes current diagnoses of thoracic spine disability.  Further, the Veteran asserts that he injured himself as a result of a fall during basic training and as a result of a fall from a helicopter while deployed in the Republic of Vietnam.  The Veteran's assertions of in-service falls are considered competent evidence of such events.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  The Veteran essentially asserts that he has experienced symptoms of a thoracic spine disability, namely pain, since his in-service injuries.  As such, the Board finds that there is an indication of an association between the Veteran's alleged in-service falls and his current thoracic disability.  However, the evidence of record does not include sufficient evidence to render a decision.  Consequently, the Board finds that a remand is required in order to provide the Veteran a VA examination.

Diabetes Mellitus, Type II, Bilateral Upper and 
Lower Peripheral Neuropathy, and TDIU

In a June 2014 rating decision, the RO continued the 20 percent rating for diabetes mellitus, type II, with erectile dysfunction, continued 10 percent ratings for peripheral neuropathy of each extremity, and denied the Veteran's claim of entitlement to TDIU.  That same month, the Veteran submitted a notice of disagreement with the June 2014 rating decision.  To date, the RO has not issued a statement of the case in response to the Veteran's June 2014 notice of disagreement.  Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should issue a statement of the case with respect to the issues of entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction; entitlement to a rating in excess of 10 percent for peripheral neuropathy of each extremity, and entitlement to a TDIU.  The RO or the AMC must also inform the Veteran of the requirements to perfect an appeal with respect to these new issues.  If the Veteran perfects an appeal with respect to any of these issues, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board for further appellate action on the issue or issues. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's thoracic spine claim.

3.  When all indicated record development is completed, the Veteran should be provided a VA examination by an examiner with sufficient expertise to determine the nature and etiology of all thoracic spine disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the review of the Veteran's pertinent history and the examination results, the examiner should identify each disorder of the thoracic spine that has been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder originated during active service or is otherwise etiologically related to service.  In rendering any etiological opinion, the examiner must address the Veteran's assertions.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  

5.  The RO or the AMC also should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC must re-adjudicate the Veteran's claim of entitlement to service connection for a thoracic spine disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

